                                                                           —TiLED""-^'

UNITED STATES DISTRICT COURT                                               MAR 2 0 2019
WESTERN DISTRICT OF NEW YORK
                                                                             iQEWENGVJTJi
                                                                                DISTRl^
JOHN P. PATTERSON,

                     Plaintiff,
                                                         ORDER
              V.

                                                         I:I6-CV-00844 EAW
JOEL M.PATTERSON, Sergeant, Five
Points Correctional Facility, SHARI L.
KAMPNICH, Correctional Officer, Five
Points Correctional, WILLIAM S.
PALMER, Correctional Officer, Five
Points Correctional Facility, MATTHEW
R. PIOTROWSKI, Correctional Officer,
Five Points Correctional Facility, and
JOANNE E. SPRINGER,Facility Nurse,
Five Points Correctional Facility,

                     Defendants.




       Plaintiff John P. Patterson ("Plaintiff), proceeding pro se, brings the instant action

pursuant to 42 U.S.C. § 1983. (Dkt. 12). Plaintiff claims that defendant William S. Palmer

("Palmer"), along with various other defendants (collectively "Defendants"), violated his

constitutional rights. (Id). On September 12, 2018, Defendants filed a suggestion of death

of Palmer to inform the Court that Palmer passed away on September 9, 2018. (Dkt. 25 at

I). The suggestion of death was mailed to Plaintiff on September 12, 2018. (Id. at 3).

       Federal Rule of Civil Procedure 25 provides:

       "If a party dies and the claim is not extinguished, the court may order
       substitution of the proper party. A motion for substitution may be made by
       any party. ... If the motion is not made within 90 days after service of a



                                            - 1 -
       statement noting the death, the action by or against the decedent must be
       dismissed.


Fed. R. Civ. P. 25(a)(1). It has been more than 90 days since Defendants served the

suggestion of death on Plaintiff.      However, the Court will afford Plaintiff extra

consideration because he is proceeding pro se. See, e.g., Labounty v. Coughlin, No. 93

Civ. 3443(BSJ), 2003 WL 21692766, at *5 (S.D.N.Y. July 21, 2003)(addressing Rule 25

in the context of a pro se Plaintiff); McCorkle v. Juchenwicz, No. 94 CIV. 6363(TPG),

1999 WL 163205, at *2(S.D.N.Y. Mar. 23, 1999)(same).

       As this Order is the first notice to Plaintiff of the procedural consequences of

Palmer's death, the Court interprets Rule 25 "so that in this case, the 90-day period runs

from the date of the present opinion." McCorkle, 1999 WL 163205, at *2. Plaintiff is

hereby instructed that no later than 90 days from the date of this Order, he must submit

a motion to substitute the proper party for Palmer. A failure to file a motion to substitute

may result in the dismissal of Plaintiffs claims against Palmer. If Plaintiff has any

questions, he may direct them to the Pro Se Office.

       SO ORDERED.




                                                 ELIZT^ET^ WOLFORD
                                                      tejPStates District Judge

Dated: March 20, 2019
       Rochester, New York




                                           -2-
